Citation Nr: 0500657	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-23 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	John E. Tuthill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his July 2004 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he has received Social 
Security Administration (SSA) disability benefits for 
affective disorders and anxiety-related disorders since July 
2002.  Corresponding medical records from the SSA are not 
associated with the claims file.  

The U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran has received disability 
benefits from the SSA, and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), emphasizes the need for VA to 
obtain records from other Government agencies.  See 38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the 
circumstances presented here, the RO should request any SSA 
medical records for the veteran. 

This claim has previously been denied and represents a claim 
to reopen based on new and material evidence.  While the 
recently-amended definition of new and material evidence was 
included in the statement of the case, it is not clear 
whether the RO has ruled on the merits of the claim for 
service connection, or has declined to reopen the claim.

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in his possession that 
pertains to the claim."  See 38 C.F.R. 
§ 3.159(b) (2004).

2.  The RO should contact the Social Security 
Administration for the purpose of obtaining a 
copy of the decision and all medical records 
relied upon in conjunction with the veteran's 
receipt of SSA disability benefits beginning 
in July 2002.  Any attempts to obtain 
records, which are ultimately unsuccessful, 
should be documented in the claims folder.

3.  Thereafter, the RO should readjudicate 
the issue on appeal, including whether the 
claim has been reopened by new and material 
evidence.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  In addition, the supplemental 
statement of the case should include the 
definition of new and material evidence which 
was in effect prior to August 30, 2001.  The 
veteran and his representative should be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



